                                                  August 5, 2021



via ELECTRONIC FILING
Magistrate Judge A. Kathleen Tomlinson
United States District Court Judge
Eastern District of New York
100 Federal Plaza
Central Islip, N.Y. 11722

                     Re:    Thomas M. Moroughan v. County of Suffolk, et al.
                            12-CV-0512 (JFB)(AKT)

Dear Judge Tomlinson:

       I am writing per Your Honor’s order of July 30, 2021, regarding a settlement conference
in connection with the above matter. Unfortunately, my client does not have sufficient fund to
meaningfully contribute to a settlement.


                                           Respectfully Submitted,



                                                  /s/ Bruce Barket
                                           Bruce A. Barket, Esq.

cc:    All counsel of record via ECF
